302 S.C. 519 (1990)
397 S.E.2d 377
Stroman W. JACKSON, Jr., as Administrator of the Estate of Stroman W. Jackson, Sr., deceased, Respondent
v.
The SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Petitioner.
23287
Supreme Court of South Carolina.
Submitted September 28, 1990.
Decided October 22, 1990.
Charles E. Carpenter, Jr., and George C. Beighley, Columbia, for petitioner.
Thomas K. Fowler, Jr., Columbia, for respondent.
Submitted Sept. 28, 1990.
Decided Oct. 22, 1990.
Per Curiam:
Petitioner seeks a writ of certiorari to review the decision of the Court of Appeals in Jackson v. The South Carolina Department of Corrections, ___ S.C. ___, 390 S.E. (2d) 467 (Ct. App. 1989). We grant the petition, dispense with further briefing, and affirm the opinion of the Court of Appeals.
Affirmed.